Exhibit OGE ENERGY CORP. (an Oklahoma corporation) Shares of Common Stock, Par Value $0.01 Per Share FORM OF UNDERWRITING AGREEMENT Dated: TABLE OF CONTENTS PAGE SECTION1. REPRESENTATIONS AND WARRANTIES 2 SECTION2. SALE AND DELIVERY TO UNDERWRITERS; CLOSING 9 SECTION3. COVENANTS OF THE COMPANY 10 SECTION4. PAYMENT OF EXPENSES 13 SECTION5. CERTAIN AGREEMENTS OF THE UNDERWRITERS 14 SECTION6. CONDITIONS OF UNDERWRITERS’ OBLIGATIONS 14 SECTION7. CONDITIONS OF COMPANY’S OBLIGATIONS 18 SECTION8. INDEMNIFICATION 19 SECTION9. CONTRIBUTION 21 SECTION10. REPRESENTATIONS, WARRANTIES AND AGREEMENTS TO SURVIVE DELIVERY 22 SECTION11. TERMINATION OF AGREEMENT 22 SECTION12. DEFAULT BY ONE OR MORE OF THE UNDERWRITERS 23 SECTION13. NOTICES 23 SECTION14. PARTIES 24 SECTION15. GOVERNING LAW AND TIME 24 SECTION16. EFFECT OF HEADINGS 24 SCHEDULES Schedule A — List of Underwriters A-1 Schedule B — Pricing Information B-1 Schedule C — Time of Sale Information C-1 Schedule D — Information Provided by Underwriters D-1 Schedule E — Form of Opinion of Jones Day E-1 OGE ENERGY CORP. (AN OKLAHOMA CORPORATION) SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE UNDERWRITING AGREEMENT To: Ladies and Gentlemen: OGE Energy Corp., an Oklahoma corporation (the “Company”), confirms its agreement with (the “Representatives”), and each of the other entities identified on ScheduleA hereto as underwriters (collectively, with the Representatives, the “Underwriters,” which term includes any underwriter substituted as hereinafter provided in Section11 hereof), with respect to the issue and sale by the Company and the purchase by the Underwriters, acting severally and not jointly, of an aggregate of shares (the “Firm Shares”) and at the election of the Underwriters an aggregate of up to shares (the “Option Shares”) of common stock, par value $0.01 per share, of the Company, in each case including the associated SeriesA preferred stock purchase rights (the “Common Stock”).The Firm Shares and the Option Shares that the Underwriters elect to purchase pursuant to Section2 are hereinafter collectively called the “Shares.” The Company understands that the Underwriters propose to make a public offering of the Shares as soon as they deem advisable after this Agreement has been executed and delivered. The Company has filed with the Securities and Exchange Commission (the “Commission”) a joint registration statement with Oklahoma Gas and Electric Company on FormS-3 (File No.333-) covering the registration of an indeterminate amount of common stock and debt securities of the Company under the Securities Act of 1933, as amended (the “1933 Act”). Such registration statement was effective upon filing on . Such registration statement, including the information, if any, deemed pursuant to Rule430A, 430B or 430C of the rules and regulations of the Commission under the 1933 Act (the “1933 Act Regulations”) to be part of the registration statement at the time of its effectiveness (“Rule Information”) are collectively referred to herein as the “Registration Statement.” As used herein, the term “Preliminary Prospectus” means the preliminary prospectus supplement relating to the Shares dated , including the accompanying prospectus of the Company dated , and the term “Prospectus” means the prospectus in the form provided by the Company for use (or made available upon request of purchasers pursuant to Rule173 under the 1933 Act) in connection with confirmation of sales of the Shares. Any registration statement filed pursuant to Rule462(b) of the 1933 Act Regulations is herein referred to as the “Rule 462(b) Registration
